United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-3895EA
                                   _____________

Raymon Bledsoe, Sr.,                     *
                                         *
             Appellant,                  * On Appeal from the United
                                         * States District Court
      v.                                 * for the Eastern District
                                         * of Arkansas.
                                         *
Nucor-Yamato Steel Company,              * [Not To Be Published]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: July 20, 2001
                                  Filed: August 30, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and BYE, Circuit
      Judges.
                          ___________

PER CURIAM.

      Raymon Bledsoe, Sr. filed suit against Nucor-Yamato Steel Company ("Nucor")
claiming race discrimination and retaliation under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e through 2000e-1, and defamation and outrage under
Arkansas law. The District Court1 granted summary judgment on all of Mr. Bledsoe's
claims. He appeals, and we affirm.

      1
       The Hon. James M. Moody, United States District Judge for the Eastern District
of Arkansas.
                                            I.

         On July 2, 1999, Mr. Bledsoe's employment with Nucor was terminated. He
contacted the Equal Employment Opportunity Commission office in Little Rock,
Arkansas. The EEOC sent him a charge information form entitled "You may file a
charge." Mr. Bledsoe completed the charge information form and returned it to the
Little Rock office. In September, he was contacted by the EEOC office in West
Memphis, Arkansas. An EEOC agent informed Mr. Bledsoe that the EEOC would not
represent him in his claim, and that he had 180 days from the date of his termination
to file an administrative charge. During the following months, Mr. Bledsoe sent two
letters to the Little Rock office complaining that his telephone interview with the West
Memphis office was inadequate and requesting that the Little Rock office review his
claim and render a decision. He did not file a charge before December 29, 1998, the
day on which the 180-day time period elapsed. After receiving a right-to-sue letter, Mr.
Bledsoe filed this suit against Nucor.

        Mr. Bledsoe filed suit, pro se, in the District Court alleging race discrimination
and retaliation in violation of Title VII. The Court permitted him to file an amended
complaint to include state law claims of defamation and outrage. During discovery, he
filed four motions for leave to file a second amended complaint, which were all denied
by the Court on the basis of either undue prejudice, undue delay, lack of diligence, or
futility. Near the close of discovery, he filed a motion to compel, requesting documents
from Nucor pertaining to his Title VII claims. Nucor filed a motion for summary
judgment. After a full hearing, the Court determined that Mr. Bledsoe's Title VII
claims were barred by the 180-day statute of limitations. The Court declined to apply
the doctrine of equitable tolling, holding that the delay was not due to circumstances
beyond Mr. Bledsoe's control. Likewise, the Court entered summary judgment on the
state law claims, holding that the complained-of behavior did not rise to the level of
outrageous conduct required under Arkansas law. Similarly, the Court held that the
alleged defamatory statements were either time-barred, privileged, or not actionable.

                                          -2-
Consequently, the Court held that the motion to compel was moot. This appeal
followed.

                                           II.

       We review a district court's grant of summary judgment de novo. Hawkeye Nat'l
Life Ins. Co. v. AVIS Indus. Corp., 122 F.3d 490, 496 (8th Cir. 1997). We consider
"all facts in the light most favorable to the non-moving party and give to the non-
moving party the benefit of all reasonable inferences that can be drawn from the facts."
Donaho v. FMC Corp., 74 F.3d 894, 897-98 (8th Cir. 1996) (citation omitted).
Summary judgment is proper "where there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law." Gundacker v. Unisys Corp.,
151 F.3d 842, 846 (8th Cir. 1998).

        Mr. Bledsoe argues that the Court erred in failing to apply the doctrine of
equitable tolling because the EEOC engaged in "positive misconduct" by improperly
transferring his claim to the West Memphis office, conducting only a ten-minute
telephone interview, not promptly responding to his letters, and initially mailing the
right-to-sue letter to an incorrect address. See DeBrunner v. Midway Equip. Co., 803
F.2d 950, 952 (8th Cir. 1986) (holding "[e]quitable tolling arises upon some positive
misconduct by the party against whom it is asserted"). Thus he argues, the ability to
file a timely charge was out of his hands. We disagree.

       Title VII requires a claimant to file an administrative charge with the EEOC
within 180 days of the alleged discriminatory conduct. 42 U.S.C. § 2000e-5(1). It is
undisputed that Mr. Bledsoe did not file a timely claim. "The filing of a timely charge
with the EEOC is 'a requirement that, like a statute of limitations, is subject to . . .
equitable tolling.' " Shempert v. Harwick, 151 F.3d 793, 797 (8th Cir. 1998), cert.
denied, 525 U.S. 1139 (1999) (citation omitted). However, the doctrine of equitable
tolling is a limited one "reserved for circumstances that are truly beyond the control of

                                          -3-
the plaintiff." Shempert, 151 F.3d at 798 (internal quotations and citation omitted).
The application of the doctrine is appropriate where: "(1) a claimant has received
inadequate notice; (2) a motion for appointment of counsel is pending; (3) the court has
led the plaintiff to believe that he or she has done everything required of him or her; or
(4) affirmative misconduct on the part of a defendant lulled the plaintiff into inaction."
Id. (citation omitted).

       None of the above circumstances is present in this case. It is undisputed that Mr.
Bledsoe understood that he had 180 days to file an administrative charge. See
DeBrunner, 803 F.2d at 952 (holding when "an employee is generally aware of his
rights, ignorance of specific legal rights or failure to seek legal advice should not toll
the 180-day notification period"). Although it is unfortunate that he waited to hear from
the EEOC before taking further action, " '[p]rocedural requirements established by
Congress for gaining access to the federal courts are not to be disregarded by courts out
of a vague sympathy for particular litigants.' " Shempert, 151 F.3d at 797 (citation
omitted). Further, nothing approaching affirmative misconduct occurred on the part of
the EEOC. Thus, we hold the Court did not err in granting summary judgment on Mr.
Bledsoe's Title VII claims.

       Moreover, after carefully reviewing the record we also disagree with Mr.
Bledsoe's position that the Court erred in granting summary judgment on his state law
claims of defamation and outrage. The alleged defamatory statements (unjustified
employee write-ups, a supervisor's comment in 1996 to Mr. Bledsoe's wife and family
that one of his children did not favor him; a supervisor's statement to a fellow employee
that he did not care if Mr. Bledsoe was having sex with the employee's wife, Mr.
Bledsoe and the employee were going to get along; inquiries of Mr. Bledsoe during a
deposition as to possible past drug use and possession) were either privileged, see
Dillard Stores, Inc. v. Felton, 276 Ark. 304, 308, 634 S.W.2d 135, 137 (1982), beyond
the statute of limitations, see Ark. Code Ann. 16-56-104 (Michie 1987) (applying one
year statute of limitations to defamation suits), or not actionable.

                                          -4-
       Likewise, the conduct underlying Mr. Bledsoe's claim of outrage ((1) the
supervisor's statement, "when I come after you, you will know it," (2) being forced to
work on material hotter than 1200 degrees, (3) a supervisor's statement to a fellow
employee that he did not care if Mr. Bledsoe was having sex with the employee's wife,
Mr. Bledsoe and the employee were going to get along, and (4) subjection to a
psychological interview during a promotional process) was not "so outrageous in
character, and so extreme in degree, as to go beyond all possible bounds of decency,
and to be regarded as atrocious, and utterly intolerable in a civilized society." M.B.M.
Co. v. Counce, 268 Ark. 269, 280, 596 S.W.2d 681, 687 (1980).

      As to Mr. Bledsoe's remaining assignments of error, we hold that it proper to rule
the motion to compel moot once the Court had correctly disposed of all of Mr.
Bledsoe's claims. Likewise, the Court did not abuse its discretion in denying Mr.
Bledsoe's motions for leave to file a second amended complaint.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-